Citation Nr: 0522245	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 30 percent for 
atrial fibrillation.

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1966 through October 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issues of entitlement to service connection for 
hypertension and entitlement to a rating in excess of 30 
percent for atrial fibrillation are addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

Since service connection became effective June 27, 2003, the 
veteran's chondromalacia of the patella has been manifested 
primarily by pain and crepitus on motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.40 - 4.42, 4.45, 4.71a, Diagnostic 
Code (DC) 5003 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim of 
entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the right patella.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In so doing, the VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the VA must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in letters, dated in July 
2003 and January 2004, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The VA noted that in order to establish entitlement to an 
increased evaluation for a service-connected disability, the 
evidence had to show that such disability had gotten worse.  
In this regard, the RO requested that the veteran send it 
recent medical records, preferably those reflecting treatment 
within the previous 12 months.  

The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The VA also noted that it would make 
reasonable efforts help the veteran try to get relevant 
evidence not held by a Federal agency, such as private 
medical records, employment records, or records from State or 
local government agencies.  The VA then requested that the 
veteran send it any medical records he had in his possession.

The VA told the veteran that he had to give it enough 
information about his records so that it could obtain them 
from the person or agency that had them.  He was notified 
that if he wished the VA to obtain medical records, he would 
have to authorize medical personnel to release such records 
by using VA Form 21-4142.  The VA stated that it would notify 
the veteran if the holder of the records declined to provide 
them or asked for a fee to provide them.  The VA noted, 
however, that it was ultimately the veteran's responsibility 
to make sure that it received all of the evidence necessary 
to support his claim, which wasn't in the possession of a 
Federal department or agency.  

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letters, dated in July 2003 and January 
2004, the RO issued the veteran a Statement of the Case (SOC) 
in March 2004.  They further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to an increased initial rating for 
chondromalacia of the right patella.  Indeed, the SOC set 
forth the relevant text of 38 C.F.R. § 3.159 and identified 
the evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the records reflecting the veteran's 
treatment from October 1998 to July 2003 at VA medical 
facilities in Oklahoma City, Oklahoma, and Lawton, Oklahoma; 
records reflecting the veteran's treatment from December 1997 
to September 2002 at Reynolds Army Hospital; and the report 
of an examination, performed by the VA in July 2003. 

The veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date, he has 
declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to an increased initial rating for his 
right knee disability.  Moreover, in May 2004 (VA Form 646, 
Statement of Accredited Representative in Appealed Case), the 
veteran's representative stated that neither he nor the 
veteran had additional evidence to submit.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
issue of entitlement to an increased initial rating for 
chondromalacia of the right patella.  As such, further action 
is unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to and increased initial rating for 
chondromalacia of the right patella.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  Therefore, the Board will proceed to the 
merits of the appeal.  



II.  Fact and Analysis

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected chondromalacia of the right 
patella. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

There is no diagnostic code which specifically rates the 
manifestations of chondromalacia of the patella.  
Accordingly, it is rated by analogy to arthritis.  38 C.F.R. 
§ 4.20, 4.71a, DC 5003.  Arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of knee motion is rated in accordance with 
38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  A 10 percent rating 
is warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. § 4.71a, DC 5257.  Under that 
diagnostic code, knee impairment, manifested by recurrent 
subluxation or lateral instability is rated as follows:  A 10 
percent rating is warranted for slight impairment, while 20 
percent rating is warranted for moderate impairment.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  

The RO's July 2003 decision on appeal granted entitlement to 
service connection for chondromalacia of the right patella 
and assigned a 10 percent schedular rating, effective June 
27, 2003.  That was an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

A review of the evidence (e.g., treatment records from 
Reynolds Army Hospital, dated in September 2000 and September 
2002 and the report of the July 2003 VA examination) 
discloses that the veteran's chondromalacia of the right 
patella is manifested primarily pain, particularly after a 
period of inactivity and by crepitus on motion.  However, his 
range of right knee motion is full at 0 to 140 degrees 
(38 C.F.R. § 4.71, Plate II (2004)), and there is no 
competent evidence of swelling, deformity, discoloration, 
warmth, ligamentous laxity, or instability.  Moreover, there 
is no competent evidence of weakness, muscle atrophy, 
diminished sensation, impaired reflexes, excess fatigability, 
incoordination, or flare-ups.  Absent such evidence, the 
manifestations of the veteran's service-connected right knee 
disability cannot meet the criteria for a schedular rating in 
excess of 10 percent.  Accordingly, an increased rating is 
not warranted.
In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected right knee disability have been 
generally consistent since June 27, 2003, the date that 
service connection and the 10 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected chondromalacia of the right 
patella.  However, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating any 
of those disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  
Rather, the record shows that the manifestations of that 
disability are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the right patella is denied.




REMAND

The veteran also seeks entitlement to service connection for 
hypertension and entitlement to a rating in excess of 30 
percent for his service-connected atrial fibrillation.  

The veteran's service medical records are negative for a 
diagnosis of hypertension.  However, they do show diastolic 
readings of 90 or above on several occasions (See, e.g., 
those dated in August 1976, February 1988, and May 1989).  

Records dated during the several years following the 
veteran's retirement from service also show diastolic 
readings of 90 or above (see, e.g., records from Reynolds 
Army Hospital, reflecting the veteran's treatment in June 
1991 and October 1993, and the report of an examination 
performed by the VA in May 1994).  Indeed, the report of the 
May 1994 VA examination suggests the presence of 
hypertension.

In June 2003, a VA physician stated that the veteran's high 
blood pressure was likely connected to his heart condition.  
The VA physician did not offer the rationale for his 
conclusion.

Following an examination in July 2003, the VA confirmed the 
diagnosis of hypertension.  In response to a question from 
the RO, the examiner stated that such disability was not 
etiologically related to the veteran's service-connected 
atrial fibrillation.  However, she did not offer her 
rationale for that conclusion.  Moreover, the examiner was 
not asked whether the hypertension was aggravated by the 
atrial fibrillation.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (When a service-connected disorder causes an 
increase in disability to a non-service-connected condition, 
such an increase is to be treated as if service connected.).  
Finally, the examiner was not asked and did not consider 
whether the veteran's hypertension was directly related to 
service.  

With respect to the issue of entitlement to an increased 
rating for atrial fibrillation, the evidence does not 
describe the veteran's workload in terms of METS (metabolic 
equivalents) at which any dyspnea, fatigue, angina, 
dizziness, or syncope develops.  Moreover, the evidence does 
not reveal the ejection fraction associated with his atrial 
fibrillation, nor does it show whether he has congestive 
heart failure.  38 C.F.R. § 4.104, DC 7011 (2004).

In light of the foregoing, additional development of the 
record is warranted with respect to the issues of entitlement 
to service connection for hypertension and entitlement to an 
increased rating for atrial fibrillation.  Accordingly, those 
issues are remanded for the following actions:

1.  Schedule the veteran for a 
cardiovascular examination by an examiner 
who has not examined the veteran 
previously.  The purposes of the 
examination are to determine the etiology 
of the veteran's hypertension and to 
determine the extent of his service-
connected atrial fibrillation..  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

The examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that hypertension is the result of 
disease or injury incurred in or 
aggravated by service, including, but not 
limited to, the elevated diastolic 
reading noted in August 1976, February 
1988, and May 1989.  

The examiner must also render an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less likely 
than not that the veteran's hypertension 
is proximately due to or chronically 
worsened by his service-connected atrial 
fibrillation.  

The examiner must also identify the 
manifestations of the veteran's atrial 
fibrillation.  In so doing, the examiner 
must report the following:

a.  whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, 
or X-ray;

b.  the veteran's workload in terms 
of METS, i.e. the level at which 
dyspnea, fatigue, angina, dizziness, 
or syncope develops (i.e., less than 
3 METS greater than 3 METS but not 
greater than 5 METS; greater than 5 
METS but not greater than 7 METS; 
greater than 5 METS but not greater 
than 7 METS);

c.  whether there is left 
ventricular dysfunction, and, if so, 
the associated ejection fraction 
(i.e., less than 30 percent or from 
30 to 50 percent).  

d.  whether there is acute or 
chronic congestive heart failure.  

The rationale for all opinions must be 
set forth in writing.

2.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issues of entitlement to 
service-connection for hypertension and 
entitlement to a rating in excess of 30 
percent for atrial fibrillation.  The RO 
must consider whether the veteran's 
hypertension is the direct result of 
service or whether such disability was 
caused or chronically worsened by the 
service-connected atrial fibrillation.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


